TietjeNS, /., dissenting: I dissent because I think the sums claimed are nondeductible personal expenses. AtkiNS, J., dissenting: I respectfully dissent from the view of the majority in the instant case. It seems to me that, wholly aside from whether the petitioner was guilty of the alleged offense, we are concerned with the nature of the act or crime alleged. Here the alleged act giving rise to the charge bears no relation whatever to the business of the petitioner. It is entirely personal. It is not determinative that but for the business call which the petitioner made upon the prosecutrix the charge would not have been made. Accordingly, neither the attorneys’ fees nor the amount paid in settlement of a possible civil claim is deductible as an ordinary and necessary business expense. See Sarah Backer, 1 B. T. A. 214; George L. Rickard, 12 B. T. A. 836; and Pantages Theatre Co. v. Welch, (C. A. 9) 71 F. 2d 68. Haeron and Train, JJ., agree with this dissent.